29 So. 3d 418 (2010)
Andy GRANADOS, Appellant,
v.
Mary DEL PINO, Appellee.
Nos. 3D08-2730, 3D09-579.
District Court of Appeal of Florida, Third District.
March 3, 2010.
Alvarez & Alvarez-Zane and Amado Alan Alvarez, for appellant.
David H. Pollack and Margaux L. Berwitt, Miami, for appellee.
Before GERSTEN and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.[1]
PER CURIAM.
Affirmed. See Robertson v. Robertson, 593 So. 2d 491 (Fla.1991).
NOTES
[1]  Senior Judge Schwartz did not participate in oral argument.